The relator was arrested by the Sheriff of El Paso County on a warrant from the Governor of Texas which had been issued in an extradition proceeding seeking to return relator to California as a fugitive from justice. This proceeding was instituted by him in an effort to secure his release. The trial court heard the evidence upon which the release was sought and remanded him to the custody of the Sheriff. Hence the appeal. *Page 29 
We are unable to determine the basis for the appeal. No brief is filed by appellant and there are no Bills of Exception pointing out any error in the proceedings in the court below. From the statement of facts it appears that appellant attempted to establish his innocence which may not be done in a Texas court. All the facts pertinent to the State's case were presented by the State and the court found in its favor.
The judgment of the trial court is affirmed.